Citation Nr: 1041286	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-01 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
a right knee disorder. 

2.  Entitlement to an initial disability rating in excess of 10 
percent for a left knee disorder. 

3.  Entitlement to an initial compensable disability rating for a 
right hand disorder.  

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to April 
2006.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  During the pendency of the appeal, the Veteran's claims 
file has been transferred to the jurisdiction of the Buffalo, New 
York RO.  

On his January 2007 Substantive Appeal, the Veteran requested a 
Decision Review Officer (DRO) hearing.  In March 2007 
correspondence, he requested that the DRO hearing be rescheduled.  
The claims file reflects that he did not report for the newly 
rescheduled DRO hearing in May 2007 and good cause has not been 
shown.  

The Board notes that, after the July 2007 supplemental statement 
of the case, additional evidence, including treatment records 
from Dr. Thomas, service personnel records, and VA treatment 
records were associated with the Veteran's claims file without a 
waiver of initial review by the RO, but that the Veteran's 
representative waived such review in September 2010.  
Nonetheless, the Board also notes that the service personnel 
records and VA treatment records did not include any 
documentation regarding the Veteran's bilateral knees.  The Board 
finds that the newly obtained evidence from Dr. Thomas is 
duplicative of the fact that the Veteran has a bilateral knee 
disorder that was treated with Percocet.  These treatment records 
did not include any examinations of the knees on which an 
evaluation could be made.  Therefore, the Board finds that a 
remand for RO consideration of the newly acquired evidence would 
serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
Veteran are to be avoided); see also 38 C.F.R. § 19.31(b)(1).  
Consequently, the Veteran's claim is ripe for appellate 
disposition.  

The issue of entitlement to TDIU, raised by the record as 
described below, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right knee disorder has been manifested by 
crepitus, pain and tenderness over the patella, and range of 
motion was 0 to 130 degrees; recurrent subluxation or lateral 
instability; ankylosis, dislocated semilunar cartilage, cartilage 
removal, or tibia and fibula impairment was not shown. 

2.  The Veteran's left knee disorder has been manifested by 
crepitus, pain and tenderness over the patella, and range of 
motion was 0 to 130 degrees; recurrent subluxation or lateral 
instability; ankylosis, dislocated semilunar cartilage, cartilage 
removal, or tibia and fibula impairment was not shown. 

3.  The Veteran's right hand disorder is not productive of any 
significant functional impairment; extension of the fingers is 
not limited by 30 degrees or more, and there are no gaps between 
the fingertips and the proximal transverse crease of the palm.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for a right knee disorder have not been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Codes 5003, 5010, 5257, 
5260, 5261 (2010).

2.  The criteria for an initial rating in excess of 10 percent 
for a left knee disorder have not been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Codes 5003, 5010, 5257, 
5260, 5261 (2010).


3.  The criteria for an initial compensable rating a right hand 
disorder have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5229 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On April 2006 VA examination, it was noted that the Veteran's 
multiple musculoskeletal conditions included bilateral knee 
retropatellar pain syndrome and right hand fracture.  The Veteran 
reported pain, weakness, stiffness, fatigue, and lack of 
endurance of the above areas.  He indicated that symptoms were 
present on a daily basis and noted to be constant in nature.  
Treatment included rest, NSAIDS, and physical therapy.   No 
medication or side effects were noted.  There was no dislocation 
or recurrent subluxation.  Additional lower extremity limitation 
experience included difficulty navigating stairs, walking and 
running long distances, or standing stationary for extended 
lengths of time.  Additional upper extremity limitation 
experienced included difficulty performing motions required 
torque such as opening a jar using mechanic tools.  Physical 
exercises such as push-ups were sometimes difficult to perform.  
It was noted that the Veteran had fractured his 4th and 5th 
"metatarsals of the right hand" in Iraq.  He had a cast on it 
for 4 weeks.  Though the bones mended and there was improvement, 
the Veteran reported that there was not a full resolution of 
tenderness in the area.  It was noted to be progressive in nature 
and interfered with his ability to fully enjoy recreational 
activities.  It potentially interfered with forms of occupation 
requiring vigorous physical activity.  Activities of daily living 
including bathing, toileting, and eating remained intact.  No 
supports were worn during vigorous physical therapy.  There had 
been no surgical intervention.  

On physical examination, it was noted that the Veteran was right-
hand dominant.  His posture and gait were normal.  In regards to 
his musculoskeletal disorders, it was noted that there were no 
changes in the range of motion during repetitive movement or when 
resistance was applied on examination.  In regards to additional 
limitation of joint function, the examiner noted that pain 
(included on repeated use and during flare-ups), fatigue, 
weakness, lack of endurance, and incoordination may additionally 
limit joint function when the Veteran was removed from the sphere 
of the physical examination.  The examiner could not determine, 
without resorting to mere speculation, whether any of these 
factors caused additional functional loss in the Veteran's 
personal environment.  On examination of the bilateral knees, 
there was no swelling.  There was no effusion.  There was no 
ligament instability.  There was tenderness to palpation 
throughout the periphery of the patella and patella tendon areas.  
Range of motion studies were from 0 to 130 degrees with no pain 
on motion.  On examination of the right hand, there was a 
palpable callus formation at the distal 4th metatarsal.  It was 
mildly tender to palpation.  All fingertips were able to 
approximate the midline transverse fold of the palm.  All 
fingertips were able to approximate the thumb.  There was no pain 
on motion.  An MRI of the hand and thumb demonstrated that the 
flexor tendon had normal signal characteristics and position.  
Bone marrow evaluation was with normal signal characteristics.  
The interphalangeal (IP) joint had normal appearance.  The IP 
joint collateral ligaments had normal signal; thenar muscles and 
tendons had normal signal characteristics and appearance.  The 
diagnosis was traumatic residuals of a metacarpal fracture.  

In his August 2006 Notice of Disagreement (NOD), the Veteran 
reported that after he broke his right hand, it was reset 
improperly.  The hand did not heal correctly and resulted in 
chronic hand cramping while writing or doing anything long term 
with his right hand.  He reported that the right hand disorder 
affected his daily life at any job he obtained that required 
frequent use of his right hand.  In regards to his bilateral knee 
disorder, he indicated that he could not stand or walk for longer 
than four hours a day without getting sharp, constant pain in the 
knee.  He indicated that his bilateral knee disorder cost him 
getting a good paying job because he could not stand for long 
time without getting constant pain running thorough his knee down 
to his ankle.  The disorder also affected his daily and social 
life in that he couldn't go to amusement parks, play sports, etc.  

VA outpatient treatment records dated from August 2006 to 
September 2006, included a September 2006 patellar chondromalacia 
type pain.

On June 2007 VA examination, the Veteran reported that he had 
increasing right hand pain and dysfunction ever since his right 
hand injury in service.  He had current complains of right hand 
pain, stiffness, and dysfunction.  He reported that he had flare-
ups averaging two times per month that lasted about half a day to 
a full day during which he had more pain and limitation, but 
could still function.  He reported that he had bilateral knee 
pain that was progressively getting worse.  He had current 
complaints of bilateral knee pain and stiffness.  He periodically 
took Percocet for pain and stiffness.  The Veteran indicated that 
his knees would flare-up averaging four to five times a month and 
lasted one day during which he had more pain, limitations, and 
dysfunction.  He was not housebound or bedbound during flare-ups.  
He denied any use of a cane or crutches.  He used a bilateral 
knee brace.  There was no history of inflammatory arthritis.  He 
stated that during flare-ups, his right hand was 75% of its 
normal self and his knees were approximately 50% of their normal 
self.  He was able to fulfill his activities of daily living of 
bathing, dressing, cleaning, cooking, eating, and driving.  He 
had difficulty with repetitive gripping, grabbing, typing, and 
writing.  He reported that he was a full-time student and missed 
zero days of school for his knees or hand.  He was working as a 
bouncer at a local bar, but stopped working approximately two to 
three weeks ago because of his difficulty with prolonged 
standing.  

On examination, the Veteran walked with a normal gait.  An 
inspection of the right hand revealed a somewhat sunken knuckle 
of the right 4th and 5th metacarpophalangeal (MCP) joints.  There 
was some swelling and tenderness over the shaft of the right 4th 
and 5th metacarpals.  He was able to touch the right thumb to the 
tip of the index, long, ring, and baby fingers.  He was able to 
make a fist with his right index, long, ring, and baby fingers 
touching of the distal palmar transverse crease without any 
problems.  His right hand range of motion in MCP joint of the 
right thumb was 0 degrees extension and 80 degrees flexion; in 
the IP joint was to 30 degrees extension and 90 degrees flexion.  
In the right index finger, the MCP joint was to 70 degrees 
extension and 100 degrees of flexion, the proximal 
interphalangeal (PIP) joint was to 10 degrees of extension and 
115 degrees of flexion, and the distal interphalangeal (DIP) 
joint was 10 degrees of extension and 90 degrees of flexion.  The 
right middle finger MCP joint was to 70 degrees of extension and 
100 degrees of flexion, the PIP joint was to 10 degrees of 
extension and 120 degrees of flexion, and the DIP joint was 10 
degrees of extension and 90 degrees of flexion.  The right ring 
finger of the MCP joint was 70 degrees extension and 100 degrees 
flexion, PIP joint was to 10 degrees extension and 120 degrees of 
flexion, and the DIP joint was 10 degrees extension and 90 
degrees of flexion.  The right baby finger was to 80 degrees of 
extension and 100 degrees of flexion, the PIP joint was 10 
degrees of extension and 125 degrees of flexion, and the DIP 
joint was to 10 degrees of extension and 100 degrees of flexion.  
On repetitive motion testing for pain, weakness, fatigability, 
and incoordination, there was no change on range of motion with 
the same pain pattern, which was no pain as noted above. 

On examination of the bilateral knees, there was no gross 
abnormality of color, deformity, swelling, or atrophy.  Palpation 
of the left and right knees elicited no abnormality of 
temperature.  There was crepitus.  There was no swelling.  There 
was pain over the patella, bilaterally.  Bilaterally, range of 
motion was 0 degrees of extension and flexion to 135 degrees with 
no pain.  On repetitive motion testing for pain, weakness, 
fatigability, and incoordination, there was no change on range of 
motion with the same pain pattern (in which there was no pain).  
Stability testing revealed that, bilaterally, medial and lateral 
collateral ligaments, anterior and posterior cruciate ligaments 
were stable and normal.  A September 2006 X-ray of the right knee 
was normal.  A June 2007 X-ray of the left knee was normal.  The 
assessment was fractured right hand 5th metacarpal with 
angulation and bilateral knee retropatellar pain syndrome.   

II.  Legal Criteria and Analysis

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
this claim for increase, and what the evidence in the claims file 
shows, or fails to show, with respect to the claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Bilateral Knee Disorder

In May 2006, the RO granted service connection for a right and 
left knee disorder and assigned each knee a 10 percent disability 
rating effective May 1, 2006.  The Veteran appealed for a higher 
initial rating.

On review of the record, as the Veteran has reported complaints 
of persistent pain, there was objective evidence of crepitus, 
pain and tenderness over the patella, and range of motion was 
from 0 to 130 degrees, the Veteran's bilateral knee disorder has 
been appropriately rated under Code 5024 that evaluates 
tenosynovitis.  A note under Code 5024 specifies that the 
diseases evaluated under Codes 5013 through 5024 (except gout) 
will be rated on limitation of motion of the affected parts, as 
arthritis, degenerative.  See 38 C.F.R. § 4.71a, Code 5024.  
Degenerative arthritis is evaluated under DC 5003, which provides 
that degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensably disabling under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Code 5003.  As 10 percent is 
the maximum evaluation warranted under Code 5024, the Board must 
look to other potentially applicable Codes.   

The rating schedule provides for a 10 percent rating for slight 
recurrent subluxation or lateral instability, a 20 percent rating 
for moderate recurrent subluxation or lateral instability, and a 
30 percent rating for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Code 5257.

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants a 
10 percent rating, flexion limited to 30 degrees warrants a 20 
percent rating, and flexion limited to 15 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Code 5260.  Extension limited 
to 5 degrees warrants a noncompensable rating, extension limited 
to 10 degrees warrants a 10 percent rating, extension limited to 
15 degrees warrants a 20 percent rating, extension limited to 20 
degrees warrants a 30 percent rating, extension limited to 30 
degrees warrants a 40 percent rating, and extension limited to 45 
degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 
5261.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, 
Plate II.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not 
preclude the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

The Board notes that it is possible to assign a separate rating 
under Code 5257 for instability.  The VA General Counsel has held 
that a claimant who has arthritis and instability of a knee may 
be rated separately under Codes 5003 and 5257, while cautioning 
that any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); 
VAOPGCPREC 9- 98, (August, 1998).  Moreover, the General Counsel 
also held more recently that separate ratings under 38 C.F.R. § 
4.71a, Code 5260 (limitation of flexion of the leg) and under 
Code 5261 (limitation of extension of the leg), may be assigned 
for disability of the same joint.  VAOGCPREC 9-2004 (September, 
2004).

Although there was tenderness to palpation throughout the 
periphery of the patella and patella tendon areas, there was no 
ligament instability or subluxation on April 2006 VA examination.  
Likewise, on June 2007 VA examination, it was noted that the 
Veteran used a bilateral knee brace, however, stability testing 
revealed that, bilaterally, medial and lateral collateral 
ligaments, anterior and posterior cruciate ligaments were stable 
and normal.  There is no competent evidence (clinical findings) 
of record to the contrary, that is, showing that the Veteran had 
left or right knee instability/subluxation.  Consequently, a 
compensable rating under Code 5257 would not be appropriate here.  

Flexion in both the right and left knee was not shown to have 
been limited to less than 130 degrees.  Consequently, a 
compensable rating under Code 5260 (limitation of flexion) is not 
warranted for either knee.  And inasmuch as bilateral knee 
extension has always been reported as full, a separate 
compensable rating under Code 5261 (limitation of extension) is 
not warranted for either knee.  Even with consideration of the 
Veteran's reports of having Deluca factors such as pain, 
weakness, stiffness, fatigue, and lack of endurance, the reported 
ranges of motion do not show that flexion has been limited to 45 
degrees or less and/or extension has been limited to 10 or more 
to warrant a compensable rating under Codes 5260 or 5261.  On 
April 2006 VA examination it was noted that there were no changes 
in the range of motion during repetitive movement.  Likewise, on 
June 2007 VA examination, repetitive motion testing for pain, 
weakness, fatigability, and incoordination showed that there was 
no change on range of motion and no pain was present.  

Overall, while the Veteran is competent to establish presence of 
symptoms capable of lay observation, because he is a layperson, 
his opinion regarding the presence or absence of a clinical 
finding must be found less probative in the matter than the 
clinical observation of a medical professional.  Consequently, a 
compensable rating under Codes 5257, 5260, and/or 5261 would not 
be appropriate here.

As there has never been any evidence of ankylosis, dislocated 
semilunar cartilage, cartilage removal, or tibia and fibula 
impairment consideration of Codes 5256, 5258, 5259, 5262 is not 
appropriate.  

In summary, the Board finds that the preponderance of the 
evidence is against an initial rating in excess of 10 percent.  
Upon reviewing the longitudinal record in this case, the Board 
finds that, at no time since May 1, 2006, have the Veteran's 
right or left knee disorders been more disabling than as 
currently rated under this decision.   "Staged ratings" are not 
warranted.  See Fenderson, supra. 

B.  Right Hand Disorder

In May 2006, the RO granted service connection for a right hand 
disorder and granted a noncompensable evaluation, effective May 
1, 2006.  The Veteran appealed for a higher initial rating.  

The Veteran's right hand disorder has been rated under Code 5230 
(any limitation of motion of the ring or little finger).  Under 
Diagnostic Code 5230, the maximum schedular rating available for 
either favorable or unfavorable ankylosis of the right ring or 
little finger is zero (0) percent.  38 C.F.R. § 4.71a (2010).

Since the Veteran is receiving the maximum schedular rating 
available under Diagnostic Code 5230, the Board has considered 
the Veteran's right hand disorder under other pertinent criteria.  
Under Diagnostic Code 5229 for limitation of motion of the index 
finger, a rating of 10 percent is warranted for a gap of one inch 
(2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible; or with extension limited by more than 30 
degrees.  Lesser limitation is not compensable, and there is no 
provision for a rating higher than 10 percent.  Limitation of 
motion of the thumb is rated under diagnostic Code 5228.  A 10 
percent disability rating is awarded where there is a gap of one 
to two inches between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers, while a 20 percent rating 
is warranted where there is a gap of more than two inches between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.

As previously noted, on April 2006 VA examination, all fingertips 
were able to approximate the midline transverse fold of the palm.  
All fingertips were able to approximate the thumb.  There was no 
pain on motion.  On June 2007 VA examination, an inspection of 
the right hand revealed a somewhat sunken knuckle of the right 
4th and 5th MCP joints.  There was some swelling and tenderness 
over the shaft of the right 4th and 5th metacarpals.  The Veteran 
was able to touch the right thumb to the tip of the index, long, 
ring, and baby fingers.  He was able to make a fist with his 
right index, long, ring, and baby fingers touching of the distal 
palmar transverse crease without any problems.  His right hand 
range of motion in MCP joint of the right thumb was 0 degrees 
extension and 80 degrees flexion; in the IP joint was to 30 
degrees extension and 90 degrees flexion.  In the right index 
finger, the MCP joint was to 70 degrees extension and 100 degrees 
of flexion, the PIP joint was to 10 degrees of extension and 115 
degrees of flexion, and the DIP joint was 10 degrees of extension 
and 90 degrees of flexion.  The right middle finger MCP joint was 
to 70 degrees of extension and 100 degrees of flexion, the PIP 
joint was to 10 degrees of extension and 120 degrees of flexion, 
and the DIP joint was 10 degrees of extension and 90 degrees of 
flexion.  The right ring finger of the MCP joint was 70 degrees 
extension and 100 degrees flexion, PIP joint was to 10 degrees 
extension and 120 degrees of flexion, and the DIP joint was 10 
degrees extension and 90 degrees of flexion.  The right baby 
finger was to 80 degrees of extension and 100 degrees of flexion, 
the PIP joint was 10 degrees of extension and 125 degrees of 
flexion, and the DIP joint was to 10 degrees of extension and 100 
degrees of flexion.  On repetitive motion testing for pain, 
weakness, fatigability, and incoordination, there was no change 
on range of motion with the same pain pattern, which was no pain 
as noted above. 

Based on the foregoing evidence, the Board has determined that 
the Veteran is not entitled to a compensable disability rating 
for his right hand disorder.  In so finding, the Board notes that 
any limitation of the individual digits has been considered, and 
there is no evidence of index or long finger limited by more than 
30 degrees or loss of range of motion upon repetitive range of 
motion testing.  There is also no reported gap between any 
fingertip and the proximal transverse crease of the palm or a gap 
between the thumb and the right hand and the fingers to warrant a 
higher (compensable) initial rating under Codes 5228-5230.  In 
light of the Veteran's complaints of pain, weakness, stiffness, 
fatigue, and lack of endurance in regards to his right hand 
disorder, the Board has considered whether a compensable rating 
is possible for functional loss.  These symptoms were noted by 
the 2006 examiner and both the 2006 and 2007 VA examiner 
specifically found that there was no pain on motion, and no 
additional limitation of motion dues to pain, weakness, 
fatigability, and incoordination on repetitive testing.  However, 
these subjective complaints are contemplated by the current non-
compensable rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 
Vet. App. at 206-7.

The Board has considered whether a compensable rating is 
warranted on any other basis.  However, there is no evidence of 
ankylosis or amputation of any of the digits of the hand.  
Consideration has also been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Fenderson, supra.

C.  Extraschedular Considerations

The Board has also considered whether higher ratings are 
warranted on an extra-schedular basis.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate. Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Here, as discussed above, the rating criteria for the service-
connected bilateral knee and right hand disorders reasonably 
describe the Veteran's disability levels and symptomatology for 
the designated appeal periods.  Thus, as the Veteran's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluations for the above designated rating periods are 
adequate, and no referral for an extraschedular evaluation is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).

III.  Duties to Notify & Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the decision above, the Board has granted the Veteran's claim 
for service connection for bilateral knee and right hand 
disorders, and therefore the benefit sought on appeal has been 
granted in full.  Accordingly, regardless of whether the notice 
and assistance requirements have been met regarding these claims, 
no harm or prejudice to the Veteran has resulted.  See Conway v. 
Principi, 353 F.3d 1369, 1375 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.
This appeal arises from disagreement with the initial evaluation 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Regardless, in an undated letter, issued sometime 
prior to the rating decision on appeal, the Veteran was informed 
about how a disability rating and an effective date for the award 
of benefits are assigned in cases where service connection is 
warranted. Id.  

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim. 38 C.F.R. 
§ 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment and personnel records, records of VA 
treatment, and treatment records from Dr. Thomas.  Additionally, 
the Veteran was afforded multiple VA examinations.  These VA 
examinations were fully adequate for the purposes of adjudication 
as they were conducted by qualified healthcare providers based 
upon interviews with the Veteran and clinical findings.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

An initial rating in excess of 10 percent for a right knee 
disorder is denied. 

An initial rating in excess of 10 percent for a left knee 
disorder is denied. 

An initial compensable rating for a right hand disorder is 
denied.   


REMAND

Regarding TDIU claims, the Court has held that a TDIU is an 
element of all claims for an increased rating.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  On his August 2006 NOD, the 
Veteran reported that his bilateral knee disorder cost him good 
paying jobs because he could not stand long without getting 
constant pain running through his knee down to his ankle.  Also, 
he indicated that his right hand disorder affected any jobs that 
required use of his right hand.  During his June 2007 VA 
examination, the Veteran reported that he left his job as a 
bouncer at a local bar two to three weeks ago because of 
difficulty with prolonged standing.  The Board concludes that the 
issue of TDIU is raised as part the claim for an increased rating 
for his bilateral knee disorder.  The RO must adjudicate the TDIU 
claim following all appropriate notice and development.

Accordingly, the case is REMANDED for the following 
action:

1.  Furnish notice to the Veteran of the 
information and evidence necessary to 
substantiate a TDIU claim.

2.  Adjudicate the issues of entitlement to 
a TDIU, after undertaking any development 
deemed necessary for this determination 
(e.g., a VA examination).

3.  After completion of the above, and any 
additional development of the evidence that 
the agency of original jurisdiction may 
deem necessary, the RO should review the 
record and adjudicate the TDIU claim.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment. The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


